Citation Nr: 1533135	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  06-25 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to cataracts and service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a right eye cataract, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a left eye cataract, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected degenerative joint disease of the right knee, status post replacement, and degenerative arthritis of the left knee.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a left hand disability.
8.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left wrist strain associated with chronic tendonitis of the left arm.

9.  Entitlement to an initial compensable disability rating for service-connected degenerative arthritis of the left knee prior to January 12, 2015.

10.  Entitlement to a disability rating in excess of 30 percent for service-connected status post left knee total arthroplasty, from March 1, 2016.

11.  Entitlement to an initial disability rating in excess of 30 percent for service-connected degenerative joint disease of the right knee, status post replacement.

12.  Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder, not otherwise specified, with mixed anxiety/depressive disorder associated with degenerative joint disease of the right knee, status post replacement as well as posttraumatic stress disorder (PTSD).

13.  Entitlement to an initial disability rating in excess of 20 percent for chronic tendonitis of the left arm causing a loss of motion in the left shoulder.

14.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus, type II, with erectile dysfunction. 

15.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus, type II, with erectile dysfunction. 

16.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, with erectile dysfunction. 

17.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II, with erectile dysfunction. 

18.  Entitlement to an initial compensable disability rating for burn scars of the left upper extremity. 

19.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 12, 2015.


REPRESENTATION

Veteran represented by:	S.F. Raymond Smith, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia and Winston-Salem, North Carolina.  Jurisdiction currently resides at the RO in Winston-Salem. 

By rating action in December 2007, the initial evaluations for peripheral neuropathy of the right and left upper and lower extremities were increased from zero percent to 10 percent from December 21, 2005 based on clear and unmistakable error in one or more prior decisions.  Rating action in March 2008 increased the initial evaluation for the Veteran's anxiety disorder from 10 to 30 percent from February 13, 2008.  A subsequent September 2012 rating decision awarded the Veteran service connection for PTSD from August 14, 2003, and combined the evaluation of the PTSD with the evaluation of the anxiety disorder and therefore increased that disability to 30 percent from August 14, 2003.  As the increased ratings for these disabilities did not constitute a full grant of the benefits sought, the Veteran's claims for higher initial evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board further notes that in a June 2015 rating decision, the RO awarded the Veteran a temporary total rating for a left knee total arthroplasty as a progression from the Veteran's service-connected degenerative arthritis of the left knee and assigned a disability rating of 100 percent from January 12, 2015 to February 29, 2016 and a 30 percent disability rating thereafter.  The rating schedule provides schedular ratings higher than 30 percent for knee disabilities; thus, absent any indication from the Veteran that he was not seeking the maximum benefit available, the 30 percent rating award does not represent a full grant of the benefit sought.  Id. 
Additionally, with regard to the Veteran's TDIU claim, the Board observes that from January 12, 2015 to February 29, 2016, he is in receipt of a 100 percent disability rating for the left knee disability, and the combined evaluation of his other service-connected disabilities is greater than 60 percent and he is in receipt of special monthly compensation under 38 U.S.C.A § 1114(s).  The issue of TDIU is therefore moot during this period.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s) (West 2014).
The Veteran presented testimony before RO personnel in November 2007 regarding his issues of entitlement to service connection for a right eye cataract, bilateral hearing loss disability, and tinnitus as well as entitlement to initial increased disability ratings for his right knee disability, acquired psychiatric disorder, left arm disability, peripheral neuropathy of the right and left upper and lower extremities, and burn scar of the left upper extremity.  He also presented testimony before an Acting Veterans Law Judge (AVLJ) in July 2009 with respect to the issues of entitlement to service connection for a right eye cataract and entitlement to initial increased disability ratings for his right knee disability, acquired psychiatric disorder, left arm disability, and burn scars of the left upper extremity.  Transcripts of those hearings have been associated with the Veteran's claims folder.  The Board further observes that the AVLJ who conducted the July 2009 hearing is no longer employed by the Board.  Although the Veteran has not been informed that the AVLJ who conducted the July 2009 hearing is no longer employed by the Board, he presented testimony before the undersigned Veterans Law Judge (VLJ) in July 2014 as to those 5 issues he presented before the AVLJ in July 2009 as well as the remainder of the issues currently on appeal.  A transcript of that hearing has been associated with the claims folder.  As the Veteran was afforded the opportunity to present testimony on the 5 issues that were before the AVLJ who is no longer employed by the Board, the Board may proceed with review of the case.  See 38 C.F.R. § 20.707.  

By rating action dated July 2010, the Veteran's claim of entitlement to service connection for a left hand disability, to include as secondary to diabetes mellitus, type II, was denied.  In a statement from the Veteran dated August 2010, he expressed disagreement with that denial.  A statement of the case (SOC) has not been submitted addressing this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board notes that the Veteran was previously represented by David L. Huffman, Esq.  That individual is no longer accredited by VA to be a veteran's representative. The Veteran was informed of such in a letter dated September 2014 and that if he desired to have a new representative, he was to submit an appropriate VA Form 21-22 or Form 21-22a.  The Veteran thereafter submitted a VA Form 21-22a dated March 2015 appointing S.F. Raymond Smith, Esq. as his representative.  As such, the Board finds that the Veteran is currently represented by S.F. Raymond Smith, Esq.

In February 2010, the Board remanded the Veteran's claims of entitlement to service connection for a right eye cataract, bilateral hearing loss disability, and tinnitus as well as entitlement to increased disability ratings for the anxiety disorder, right knee disability, left arm disability, peripheral neuropathy of the right and left upper and lower extremities, and burn scars of the left upper extremity.  As discussed above, by rating action of September 2012, the Veteran was awarded service connection for PTSD which was combined with his anxiety disorder and a 30 percent rating was established from August 14, 2003.  Furthermore, a supplemental statement of the case (SSOC) was issued in September 2012 that denied entitlement to a disability rating in excess of 30 percent for the acquired psychiatric disorder and continued the previously assigned disability ratings for the right knee disability, left arm disability, peripheral neuropathy of the right and left upper and lower extremities, and burn scar of the left upper extremity as well as the previous denials of entitlement to service connection for a right eye cataract, bilateral hearing loss disability, and tinnitus.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

As will be discussed below, additional medical evidence has been associated with the Veteran's claims folder following the most recent adjudication of his claims on appeal.  These medical records pertain to his claims of entitlement to initial increased disability ratings for his anxiety disorder with PTSD, left arm disability, peripheral neuropathy of the right and left upper and lower extremities, and right and left knee disabilities.  Although the Veteran has requested that his case be remanded to the Agency of Original Jurisdiction (AOJ) for review of the additional medical evidence, the Board finds that remand of his claims of entitlement to service connection for tinnitus, a lumbar spine disability, glaucoma, and right and left eye cataracts as well as his claims of entitlement to initial increased disability ratings for the left wrist and scars of the left upper extremity disabilities is not required as the additional medical records that document treatment for these disabilities or are duplicative of evidence prior to the most recent adjudication of his claims.  Further, as will be discussed below, sufficient evidence is of record to grant the Veteran's tinnitus and lumbar spine disability claims.  As such, the Board finds that remand for consideration of this evidence by the AOJ with respect to the claims of entitlement to service connection for tinnitus, a lumbar spine disability, glaucoma, and right and left eye cataracts as well as the claims of entitlement to initial increased disability ratings for the left wrist and scars of the left upper extremity disabilities is not necessary.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left shoulder disability was raised by the Veteran at the July 2014 Board hearing.  See the July 2014 Board hearing transcript, page 8.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a bilateral hearing loss disability as well as entitlement to increased disability ratings for a right knee disability, left knee disability, peripheral neuropathy of the right and left upper and lower extremities, anxiety disorder with PTSD, and left arm disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service and there is credible evidence of a continuity of symptomatology of tinnitus from service.  

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed lumbar spine disability is related to his service-connected right and left knee disabilities.

3.  The Veteran's currently diagnosed right and left eye cataracts are not related to his military service and are not due to or aggravated by his service-connected diabetes mellitus, type II.

4.  The Veteran does not have a current diagnosis of glaucoma, nor has he at any time during the claim and appeal period.

5.  The Veteran's left wrist disability is currently manifested by pain and limitation of motion; ankylosis of the left wrist is not shown.

6.  The Veteran's burn scars of the left upper extremity are stable, superficial, do not measure at least 144 square inches (929 sq. cm.), have not limited function, and are not painful.   


CONCLUSIONS OF LAW

1.  Tinnitus may be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Resolving the benefit of the doubt in the Veteran's favor, the Veteran's lumbar spine disability is a result of his service-connected right and left knee disabilities.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.310 (2014).

3.  Entitlement to service connection for a right eye cataract, to include as secondary to service-connected diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  Entitlement to service connection for a left eye cataract, to include as secondary to service-connected diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  Entitlement to service connection for glaucoma, to include as secondary to right and left eye cataracts and service-connected diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.310 (2014).

6.  The criteria for an initial disability rating in excess of 10 percent for the service-connected left wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

7.  The criteria for an initial compensable disability rating for the service-connected burn scars of the left upper extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for tinnitus, a back disability, right and left eye cataracts, and glaucoma as well as entitlement to initial increased disability ratings for a left wrist disability and scars of the left upper extremity.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2010, the Board remanded the Veteran's claims of entitlement to service connection for a right eye cataract and tinnitus as well as his claim of entitlement to an initial increased disability rating for burn scars of the left upper extremity for the AOJ to obtain outstanding Social Security Administration (SSA) records, afford the Veteran a hearing for his tinnitus claim, and provide a VA examination for his right eye cataract.  The Veteran's claims were then to be readjudicated.  
Pursuant to the Board's remand instructions, the Veteran's outstanding SSA records were obtained and associated with his claims folder.  Also, he was afforded a VA examination for his right eye cataract in September 2010, and a report of the examination was associated with his claims folder.  Further, he was provided a Board hearing before the undersigned VLJ in September 2014 regarding his tinnitus claim as well as his right eye cataract and burn scar of the left upper extremity claims.  The Veteran's claims were readjudicated via the September 2012 SSOC.  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's tinnitus, right eye cataract, and burn scar of the left upper extremity claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In letters mailed to the Veteran in January 2007 and June 2010, prior to the initial adjudication of his glaucoma and cataracts claims, VA satisfied this duty.  With regard to the Veteran's claims of entitlement to service connection for tinnitus and a lumbar spine disability, as will be discussed in more detail below, sufficient evidence is of record to grant these claims.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

The Board notes that the claims for initial increased disability ratings for a left wrist disability and scars of the left upper extremity are downstream issues from rating decisions dated September 2012 and May 2006, respectively, which initially established service connection for these disabilities and assigned the initial ratings and its effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for an initial increased disability ratings for a left wrist disability and scars of the left upper extremity, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, SSA records, and post-service VA and private treatment records. 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection and increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2)(2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's glaucoma, cataracts, left wrist, and scars symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to a nexus between the Veteran's glaucoma and cataracts and his diabetes and military service as well as the severity of his left wrist and scars of the left upper extremity disabilities.  Significantly, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, the Veteran was afforded a VA examination for his claimed glaucoma in June 2010, a VA examination for his right and left eye cataracts in September 2010, a VA examination for his left wrist disability in September 2010, and VA examinations for his burn scars of the left upper extremity in December 2005 and September 2010.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's left wrist disability and scars of the left upper extremity under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board observes that the VA examiner who examined the Veteran in June 2010 for his claimed glaucoma did not specifically note whether the Veteran's claims folder was not available.  However, even if the claims folder was not available, the absence such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of symptoms associated with his claimed glaucoma.  An examination was then performed that addressed all the relevant rating criteria. 

The Board notes that a VA opinion was not obtained as to whether the Veteran's claimed glaucoma and right and left eye cataracts are related to his military service.  Under 38 C.F.R. § 3.159(c)(4) (2014), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claim for service connection for glaucoma and right and left eye cataracts.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his glaucoma or right or left eye cataracts.  Accordingly, a VA examination as to these matters is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran had an in-service disease or injury resulting in his current right or left eye cataracts or that he has a current disability of glaucoma.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for tinnitus, a lumbar spine disability, right and left eye cataracts, and glaucoma as well as entitlement to initial increased disability ratings for a left wrist disability and scars of the left upper extremity.

Service connection for tinnitus

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that his current tinnitus was incurred in or is otherwise related to his military service.  Specifically, he alleges that he began experiencing tinnitus during service in Vietnam.  See, e.g., the July 2014 Board hearing transcript, pgs. 22-23.  Thereafter, he experienced a continuity of tinnitus symptoms that gradually worsened over time.  During his July 2014 Board hearing he indicated that the reason he did not report the tinnitus during service was that it was light at that point in time.  

The Veteran's military occupational specialty (MOS) was a mortarman.  In addition, the Veteran testified during his July 2014 Board hearing that he fired loud weaponry during his service in Vietnam.  The Board acknowledges that the record demonstrates the Veteran was stationed on a ship that was fired on during landing operations in 1972 off the coast of Vietnam.  In light of the foregoing, the Board will presume that the Veteran was exposed to acoustic trauma in service.  

Significantly, as a lay person, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of both in-service acoustic trauma and a continuity of symptomatology from service.  The Board is somewhat troubled by the absence of reports of tinnitus in service and for some years thereafter as well as the Veteran's report during the November 2007 RO hearing that the tinnitus began 2 years ago and his report at an April 2007 VA audiological examination that he has noticed his tinnitus for "at least" 5 years; however, the Board has considered the Veteran's explanation during the July 2014 Board hearing that he did not report his tinnitus during service or immediately thereafter because the ringing in the ears was light in nature at that time.  Also, with regard to his report of tinnitus beginning 2 years ago at the November 2007 RO hearing, the Veteran testified at the July 2014 Board hearing that he experienced memory impairment at that time due to his anxiety disorder and PTSD.  Indeed, the medical evidence of record, to include a VA psychological examination dated April 2007, indicates that the Veteran's acquired psychiatric disorder causes mild memory impairment.  Moreover, by indicating to the April 2007 VA audiological examiner that he noticed constant tinnitus "at least" 5 years ago, this does not necessarily preclude the fact that he had tinnitus for more than 5 years.  The Board therefore finds the Veteran's July 2014 testimony to be plausible and the Veteran's reports of a continuity of symptomatology to be credible.

The Board acknowledges that the April 2007 VA audiological examination report concluded that it was less likely as not that the Veteran's tinnitus was related to service and provided a rationale for that opinion.  The Board does not find this evidence sufficient to overcome the presumption that tinnitus was incurred in service.

Given the foregoing, the Board concludes that entitlement to service connection for tinnitus is warranted on a presumptive basis.  38 C.F.R. § 3.309(a).

Service connection for a lumbar spine disability

The Veteran seeks entitlement to service connection for a lumbar spine disability, to include as secondary to right and left knee disabilities.  However, since his claim is being granted based on a secondary service connection theory of entitlement, in particular his lumbar spine disability secondary to his service-connected right and left knee disabilities, no further discussion is required regarding the direct service connection theory.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to element (1), current disability, the competent medical evidence of record indicates a diagnosis of degenerative disc disease of the lumbar spine.  See, e.g., a July 2010 VA examination report.  Accordingly, element (1), current disability, is satisfied.  

Element (2) has been met; the Veteran is service-connected for degenerative joint disease of the right knee and degenerative arthritis of the left knee.

Turning to element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed lumbar spine disability is at least as likely as not related to his service-connected right and left knee disabilities.  A competent and probative medical opinion is of record concerning the issue of nexus for the Veteran's lumbar spine disability in the form of an August 2014 opinion from J.J., M.D.

Specifically, Dr. J.J. documented his review of the Veteran's claims folder as well as the Veteran's current treatment for degenerative disc disease of the lumbar spine and right and left knee degenerative arthritis.  He also noted the Veteran's report that his right and left knee disabilities caused him to walk with an altered gait at times which has caused an increase in wear and tear of his lumbar spine structures.  Therefore, his altered gait has aggravated the lumbar spine degenerative disc disease.  Dr. J.J. also documented the Veteran's postservice work as a coal miner and the Veteran's complaints of back and knee pain and further indicated that the Veteran indeed has an altered gait based on his review of the medical evidence.  Therefore, based on his review of the record, Dr. J.J. concluded that it is at least as likely as not that the Veteran's lumbar spine degenerative disc disease has been aggravated beyond the normal progression of the condition by the Veteran's altered gait that has developed as a result of his degenerative joint disease of the right knee and degenerative arthritis of the left knee.   

The opinion of Dr. J.J. was based upon a thorough analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  
Based on the total record, the Board finds that there is sufficient competent medical evidence to indicate that the Veteran's lumbar spine disability is at least as likely as not related to his right and left knee disabilities.  The Board notes that a VA examiner concluded in a July 2010 report that the Veteran's lumbar spine disability is not related to his right knee disability.  The examiner's rationale for her conclusion was based in part on her finding that the Veteran evidenced a normal gait.  Crucially, however, the Board observes that the medical evidence dated since the July 2010 VA examination indicates that the Veteran has an abnormal gait.  See, e.g., private treatment records dated November 2013 and January 2014.  As the record therefore currently demonstrates an abnormal gait, the Board finds the July 2010 VA opinion to be of no probative value.  The Board further notes that there is no other medical opinion of record which suggests that the Veteran's lumbar spine disability is not related to his right or left knee disabilities.  The Board therefore finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Wallin element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for a lumbar spine disability.  The benefit sought on appeal is therefore granted.  

Service connection for right and left eye cataracts

The Veteran contends that he has right and left eye cataracts related to his military service, or alternatively related to his service-connected diabetes mellitus, type II.

For the sake of economy, the Board will analyze the Veteran's right and left eye cataract claims together, as they involve the same application of law.

Pertinent legal criteria

The law and regulations pertaining to service connection on a direct and secondary basis have been set forth above and will not be repeated here.

Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to element (1), the competent and probative evidence of record documents diagnoses of right and left eye cataracts.  See, e.g., a VA examination report dated September 2010.  Hickson element (1) is therefore satisfied as to both claims.

Turning to crucial element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that his right and left eye cataracts are related to his military service, the Board finds that the competent and probative evidence of record outweighs these contentions.  Crucially, his service treatment records, to include his October 1972 separation examination, indicate no suggestion of treatment for cataracts.  On the contrary, the earliest document showing a history of a diagnosis or symptoms consistent with cataracts of either the right or left eye is a private treatment record from Jamestown Family Practice dated July 2002 documenting blurred vision.  This is more than 25 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of right and left eye cataracts since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of this disability until 2002.       

Accordingly, to the extent that the Veteran contends that his right and left eye cataracts manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 25 years thereafter.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service diagnosis of right or left eye cataracts or symptomatology attributed therewith.  Element (2) is therefore not met, and the Veteran's claims fail on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent and probative evidence of record that establishes a causal relationship between the Veteran's currently diagnosed right and left eye cataracts and his military service.  Indeed, in the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his right and left eye cataracts and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right and left eye cataracts.  Such opinion requires specific medical training in the field of eye disabilities and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of eye disabilities sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his right and left eye cataracts and military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

With regard to the Veteran's right and left eye cataracts, the Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's cataracts are not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to these claims.

Accordingly, element (3) is not met, and the Veteran's claims also fail on this basis.




Secondary service connection

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of right and left eye cataracts.  See, e.g., a VA examination report dated September 2010.  Accordingly, element (1), current disability, is satisfied as to both claims.  Additionally, the Veteran is currently service-connected for diabetes mellitus, type II.  Element (2) is therefore also satisfied as to these claims.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right and left eye cataracts are due to or aggravated by his diabetes.

Specifically, the Veteran was afforded a VA examination in September 2010.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with cataracts of each eye and concluded that it is less likely than not that the Veteran's diabetes caused the cataracts or caused progression (aggravation) of the cataracts.  The examiner's rationale for his conclusion was based on his finding that the Veteran's cataracts appeared stable when compared to examinations from December 2005 and June 2010.  Moreover, the examiner's conclusion was based on the type of cataracts in both eyes, the degree of the cataracts, the minimal progression of the cataracts over the years, and the Veteran's age.  Further, the cataracts, including the focal opacity of the right eye, did not reduce the Veteran's best-corrected vision or his side vision.  Additionally, the examiner opined that the progression of the Veteran's cataracts is consistent with natural aging changes.    

The September 2010 VA examination report was based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom, supra.  

The Board observes that the Veteran submitted a private treatment report dated May 2004 from J.L., OD, who examined the Veteran's eyes and noted a cataract development in the right eye and that the origin of it is unknown "but could possibly be related to his type 2 diabetes diagnosis."  However, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As discussed in detail above, the September 2010 VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's current right and left eye cataracts are not related to or aggravated by his diabetes.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, the May 2004 private treatment report from J.L., OD is of little or no probative value, and, to the extent that there is any probative value, is greatly outweighed by the examiner's opinion.  

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative clinical evidence of a nexus between his cataracts of the right and left eyes and service-connected diabetes.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected diabetes.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right and left eye cataracts.  Such opinion requires specific medical training in the field of eye disabilities and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of eye disabilities sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his right and left eye cataracts and service-connected diabetes to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1), supra.  Therefore, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his right and left eye cataracts and his service-connected diabetes, that is of a weight that is at least equal to the evidence that is against such a finding.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met, and the Veteran's claims fail on this basis.  

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left eye cataracts, to include as secondary to service-connected diabetes mellitus, type II.  The benefits sought on appeal are accordingly denied.

Service connection for glaucoma

The Veteran contends that he has glaucoma that is related to his military service, or alternatively related to his right and left eye cataracts and service-connected diabetes mellitus, type II.

The law and regulations pertaining to service connection on a direct and secondary basis have been set forth above and will not be repeated here.

With respect to Hickson/Wallin element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with glaucoma.

The Board notes that the Veteran was afforded a VA examination for his claimed glaucoma in June 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner noted that the Veteran was previously found to have elevated intraocular pressure in both eyes which was treated with topical medication and was further noted to be glaucoma suspect.  However, the examiner reported that the elevated intraocular pressure has since resolved without treatment since August 2005.  Indeed, he noted that the intraocular readings at the time of the examination were normal.  He further reported that while the Veteran has mild symptoms, he does not have definitive glaucoma.  The examiner therefore declined to diagnose the Veteran with glaucoma.  The Board notes that the examiner indicated no change in these findings in a subsequent VA examination in September 2010.  

The June 2010 VA examination report was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  It is not contradicted by the treatment records, which are silent for a diagnosed condition to account for these symptoms.  

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms such as intraocular pressure.  Indeed, he was once noted to be glaucoma suspect based on those findings.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past as a lay person is not competent to associate any of his claimed symptoms to glaucoma.  Such opinion requires specific medical training in the field of eye disabilities and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of eye disabilities to render medical opinions, the Board must find that his contention with regard to a diagnosis of glaucoma to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such. See also 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current glaucoma.

The Veteran has been accorded ample opportunity to present competent evidence of current disability in support of his claim of glaucoma.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Because the weight of the evidence of record does not substantiate a current diagnosis of glaucoma, the first Hickson/Wallin element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for glaucoma, to include as secondary to right and left eye cataracts and service-connected diabetes mellitus, type II.  The benefit sought on appeal is accordingly denied.  

Higher evaluation for left wrist disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's service-connected right wrist disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (wrist, limitation of motion), which provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The Board observes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

The Board notes that Diagnostic Code 5214 (wrist, ankylosis of), which is the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because, as is discussed below, there is no evidence of ankylosis in the record.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The Veteran was provided a VA examination in September 2010.  He complained of pain, stiffness, weakness, limitation of dorsiflexion of his left wrist.  He denied deformity, giving way, instability, decreased speed of joint motion, dislocation, subluxation, locking episodes, and flare-ups.  The Veteran reported that the left wrist disability had no effect on traveling, feeding, bathing, dressing, toileting, and grooming; mild effect on driving; and moderate effect on chores, shopping, exercise, sports, and recreation.  

Upon examination, range of motion testing revealed dorsiflexion to 35 degrees, palmar flexion to 90 degrees, radial deviation to 40 degrees, and ulnar deviation to 35 degrees.  The examiner noted no objective evidence of pain with active motion on the left side, and there was no objective evidence of pain following repetitive motion and no additional limitations after 3 repetitions of range of motion.  An X-ray report of the left wrist revealed an unremarkable impression.  The examiner diagnosed the Veteran with a left wrist strain.  

The Veteran testified at the July 2014 Board hearing that has sharp pain in the back of his left wrist and gets cramping every once in a while.

Thus, a careful review of the record therefore demonstrates that the Veteran experiences functional loss and limitation of motion due to his left wrist disability; however, ankylosis of the left wrist is not shown.  

With respect to the applicable rating criteria, the Veteran is currently assigned a 10 percent disability rating under Diagnostic Code 5215.  A 10 percent disability rating is the highest schedular rating available.  As such, the Board is unable to grant a higher schedular rating under these criteria.

While higher disabilities ratings are contemplated for ankylosis of the wrist under Diagnostic Code 5214, the evidence does not show that the Veteran's left wrist has been manifested by symptoms consistent with ankylosis at any time during the course of the appeal, even upon consideration of the actual degree of functional impairment due to factors such as pain, weakness, fatigability, incoordination, and lack of endurance.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, in the VA examination in September 2010, there was no objective evidence of pain on range of motion testing.  There are no medical findings to the contrary.
 
Thus, a careful review of the record therefore demonstrates that the Veteran experiences functional loss and limitation of motion due to his left wrist disability; however, ankylosis of the wrist is not shown.  

The Board adds that the Veteran is currently in receipt of a separate 10 percent disability rating for peripheral neuropathy of the left upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8515, which pertains to impairment of the median nerve and includes symptoms such as pain, tingling, and numbness.  As discussed below, the Board is remanding this claim for readjudication by the AOJ.  Although a January 2006 VA EMG evaluation indicates carpal tunnel syndrome of the left upper extremity, this disease manifests in impairment of the median nerve.  See the January 2006 VA EMG evaluation report.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2014) [the evaluation of the same disability under various diagnoses is to be avoided].
  
On the basis of the foregoing, the Board finds that the weight of the evidence is against an evaluation in excess of 10 percent for the Veteran's left wrist disability.  The record presents no basis for assignment in excess of 10 percent for the left wrist disability under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Fenderson, supra. 

Higher evaluation for burn scars of the left upper extremity

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's burn scars of the left upper extremity is rated at zero percent under 38 C.F.R. § 4.118, Diagnostic Code 7802 [scars other than head, face, or neck that are superficial and that do not cause limited motion].

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his service connection claim for a left arm condition which resulted in the subsequent grant of service connection for the burn scars of the left upper extremity in April 2004.  Therefore, the post-2002 and pre-October 2008 schedular criteria is applicable.  Rating criteria for scars addressed under this section are found in Diagnostic Codes 7801 through 7805.  

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).
Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule).  

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).

The relevant evidence pertaining to the Veteran's burn scars of the left upper extremity consist of VA examinations reports dated December 2005 and September 2010 as well as the Veteran's testimony at the November 2007 RO hearing and July 2014 Board hearing.  

The December 2005 VA examination documented multiple scars on the left forearm varying from 1 to 2 cm. in circumference and they were all circular in nature and superficial, lighter in color than the surrounding skin with no evidence of underlying or surrounding tissue involvement.  There was no elevation or depression.  Some of the scars were less than 1 cm. in length, but were too numerous to count.  The Veteran did not indicate whether the scars were painful.  

Similarly, the September 2010 VA examination documented no skin breakdown over the scars.  At that time, the Veteran did not report any pain associated with the scars.  The examiner reported that the scars had a maximum width of 3 inches and a maximum length of 6 inches, and the area was at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  The scars had no signs of skin breakdown, were superficial, and had no inflammation, edema, keloid formation, or other disabling effects.  The examiner diagnosed the Veteran with scars from burns to left forearm.

The Veteran testified at the November 2007 RO hearing that his scars on his left arm had healed, although they were red in color.  At the July 2014 Board hearing, the Veteran testified that the scars do not hurt.  

As indicated above, during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities were amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  In order to afford the Veteran the benefit of the doubt, the Board will also consider whether the Veteran is entitled to a higher rating under these criteria.  The changes with respect to Diagnostic Code 7800 pertaining to burn scars, scars, or other disfigurement of the head, face, or neck are not applicable here.  Pursuant to Diagnostic Code 7801, scars not of the head, face or neck that are deep and nonlinear and are at least 6 square inches (39 sq. cm.) warrants a 10 percent rating and higher evaluations are warranted for larger scars.  Pursuant to Code 7802 pertaining to superficial and nonlinear scars not located on the head, face or neck, if the scar has an area or areas of 144 square inches (929 sq. cm.) or greater, a 10 percent rating is warranted.  In this case, the left upper extremity scars have an area of less than 77 sq. cm.  Furthermore, the competent and probative evidence does not reveal that the scars are deep or nonlinear.  As such, these findings do not meet the requirements for a compensable or higher rating under Codes 7801 and 7802.  Furthermore, Diagnostic Code 7804 provides a rating of 10 percent for one or two scars that are unstable or painful.  Higher evaluations are available for three or more service-connected scars.  If one or more scars are unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Here, multiple scars are at issue, but there is no indication that they are painful.  Indeed, the Veteran has denied such on multiple occasions.  Diagnostic Codes 7803 and 7805 were removed.  Thus, in this case, the new criteria are not more favorable.

The competent and probative evidence of record indicates that the Veteran's scars are smaller than 12 square inches in size, are stable, not deep, not painful, and do not affect limitation of function.  Furthermore, both VA examinations during the period under consideration indicate that the scars are well healed.  There is no competent and probative evidence to the contrary.  

The Board therefore finds that a compensable disability rating is not warranted under the post-2002 and pre-October 2008 criteria.  As the Veteran's scars are not deep or cause limited motion and are not at least 144 square inches, a compensable rating is not warranted pursuant to Codes 7801 and 7802.  Moreover, the evidence does not show that the Veteran has an unstable scar; therefore, a rating under Diagnostic Code 7803 is not warranted.  Pursuant to Diagnostic Code 7804, the criteria for a 10 percent rating is not met as the scars have not been reported to be painful.  In addition, the evidence does not show the scars manifest in limitation of function or has any other disabling effect that is not contemplated by the assigned rating.

On the basis of the foregoing, the Board finds that the weight of the evidence is against an initial compensable disability rating for burn scars of the left upper extremity.  The record presents no basis for assignment of a compensable disability rating under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Fenderson, supra. 

Extraschedular consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left wrist disability and burn scars of the left upper extremity are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  
In that regard, during the appellate time period the Veteran's left wrist disability symptoms are primarily pain and limitation of motion.  His symptoms associated with the scars of the left upper extremity are primarily discoloration.  The foregoing symptoms are the types of symptoms contemplated in the current assigned ratings for the left wrist disability and burn scars of the left upper extremity.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate him for these disabilities.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that the left wrist disability and burn scars of the left upper extremity have caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of these disabilities.

ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for a right eye cataract, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for a left eye cataract, to include as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for glaucoma, to include as secondary to cataracts and service-connected diabetes mellitus, type II, is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected left wrist strain associated with chronic tendonitis of the left arm is denied.

Entitlement to an initial compensable disability rating for burn scars of the left upper extremity is denied. 


REMAND

Higher evaluations for right and left knee disabilities, peripheral neuropathy of right and left upper and lower extremities, anxiety disorder and PTSD, and left arm disability and TDIU

Following readjudication in the September 2012 SSOC of the Veteran's claims of entitlement to initial increased disability ratings for his right and left knee disabilities, peripheral neuropathy of the right and left upper extremities, anxiety disorder and PTSD, and left arm disability, additional medical evidence was associated with the Veteran's claims folder.  In particular, the additional medical evidence included VA examinations dated September 2014 pertaining to the Veteran's left arm disability and his peripheral neuropathy of the right and left upper and lower extremities and a VA examination dated October 2014 pertaining to his anxiety disorder and PTSD.  The additional medical evidence also included a private psychological evaluation dated August 2014 from W.C., Ph.D. as well as a private treatment record dated July 2013 documenting treatment for the Veteran's left shoulder.  Moreover, the evidence included private treatment records dated November 2013 to January 2014 documenting treatment for the Veteran's knees.  In a letter dated March 2015, the Board wrote to the Veteran and notified him of the association of additional medical evidence with the claims folder and informed the Veteran that he may have his case remanded to the AOJ for review of the additional medical evidence or waive his right to have his case remanded.  The Veteran subsequently responded and requested that the case be remanded to agency of original jurisdiction (AOJ) for review of the newly associated evidence. 

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the AOJ if such evidence is not accompanied by a waiver of AOJ jurisdiction.  In the present case, the newly associated evidence is clearly pertinent to the Veteran's claims of entitlement to increased disability ratings for his right and left knee disabilities, peripheral neuropathy of the right and left upper and lower extremities, left arm disability, and anxiety disorder and PTSD.  Further, the Veteran has specifically denied waiver of this additional medical evidence.  The Board must therefore remand these claims to the AOJ. 

The Board further notes that the claim of entitlement to TDIU prior to January 12, 2015 is inextricably intertwined with the claims of entitlement to increased disability ratings for right and left knee disabilities, peripheral neuropathy of the right and left upper and lower extremities, left arm disability, and anxiety disorder and PTSD.  In other words, development of the Veteran's increased rating claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

As discussed above, during the course of this appeal, a June 2015 rating decision awarded a temporary total rating for the Veteran's service-connected left knee disability from January 12, 2015 through February 29, 2016.  Effective March 1, 2016, a 30 percent rating was assigned for the left knee disability.  The rating schedule provides schedular ratings higher than 30 percent for knee disabilities; thus, absent any indication from the Veteran that he was not seeking the maximum benefit available, the 30 percent rating award does not represent a full grant of the benefit sought.  See AB v. Brown, supra.  

Because the current 100 percent rating is in effect until March 2016, the left knee disability issue must be held for consideration until that time.  At that time, up to date treatment records should be obtained and an examination should be scheduled for the left knee disability.

Service connection for a bilateral hearing loss disability

The Veteran contends that he has a bilateral hearing loss disability that is related to his military service, in particular from acoustic trauma from performing his duties as a mortarman.  The Veteran was afforded a VA audiological examination in April 2007 in order to determine the etiology of his claimed bilateral hearing loss.  The examiner noted the Veteran's in-service acoustic trauma as a mortar man.  After examination of the Veteran and consideration of his history of acoustic trauma, the VA examiner concluded that the Veteran has bilateral hearing loss that is related to in-service noise exposure.  

Crucially, however, the VA examination report indicates puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
30
30
LEFT
25
15
25
35
35

Speech discrimination score at that time was 96 percent in the right ear and 96 percent in the left ear.  The VA examiner reported normal to mild bilateral hearing loss with a conductive component bilaterally.    

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).  Therefore, the April 2007 VA examination report does not demonstrate that these criteria have been met with respect to the Veteran's claimed bilateral hearing loss disability.  The VA examination report does not include threshold findings (from 500-4000 Hertz) exceeding 40 dB in the right or left ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500-4000 Hertz) in either ear.  Likewise, the speech recognition score was not less than 94 percent in either ear.  There is no medical evidence currently of record to the contrary which establishes the criteria necessary for a finding of a bilateral hearing loss disability for VA rating purposes.  Based on these findings, the Board concludes that the medical evidence of record does not demonstrate that the Veteran has a current bilateral hearing loss disability for VA rating purposes. 
 
The Board notes that typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  However, at the July 2014 Board hearing, the Veteran testified that his bilateral hearing loss has worsened since the April 2007 VA examination.  In particular, he indicated that he has greater difficulty hearing people.  The Board has no reason to doubt the Veteran's report of a worsening of his hearing loss.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain whether the Veteran has a current bilateral hearing loss disability for VA evaluation purposes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].
Service connection for a left hand disability

Finally, as was described in the Introduction above, by rating action of July 2010, the Veteran's claim of entitlement to service connection for a left hand disability, to include as secondary to diabetes mellitus, type II, was denied.  As stated above, the Veteran expressed disagreement with that denial in a statement dated August 2010.   A SOC has not been submitted addressing this issue.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to service connection for a left hand disability, to include as secondary to diabetes mellitus, type II.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the audiological examination, the examiner is asked to render an opinion as to the following:

Whether the Veteran has a bilateral hearing loss disability for VA evaluation purposes i.e. the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should indicate in his/her report that the claims file was available and reviewed.  

2. Issue a SOC pertaining to the issue of entitlement to service connection for a left hand disability, to include as secondary to service-connected diabetes mellitus, type II based on the July 2010 rating decision and August 2010 notice of disagreement.  The Veteran should be notified that a timely substantive appeal must be filed in order to perfect the appeal of this issue.  

3. Following review of the evidence of record, to include evidence submitted since the September 2012 SSOC, for which the Veteran declined to submit a waiver, readjudicate the claims of entitlement to service connection for a bilateral hearing loss disability as well as entitlement to initial increased disability ratings for anxiety disorder not otherwise specified with mixed anxiety/depressive disorder and PTSD; degenerative joint disease of the right knee, status post replacement; chronic tendonitis of the left arm; peripheral neuropathy of the right and left upper and lower extremities; and degenerative arthritis of the left knee prior to January 12, 2015 and entitlement to TDIU prior to January 12, 2015.  

If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

4. After March 1, 2016, contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for the service-connected left knee disability since January 2015.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5. Thereafter, arrange for the Veteran to be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected left knee disability.  All necessary tests and studies should be performed, to include range of motion testing.  The claims file must be made available to the examiner for review in connection with the examination.  A notation should be made in the examination report that this review has taken place. 

All pertinent pathology associated with the service-connected left knee disability to include, for example, any limitation of motion and/or instability, should be noted in the examination report.  Supporting rationale for all opinions expressed must be provided.

6. Upon completion of remand directive numbers 4 and 5 above, readjudicate the issue of entitlement to a rating in excess of 30 percent from March 1, 2016 for the service-connected left knee disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


